Citation Nr: 9906266	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-46 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the reported amount of $21,016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from September 1944 to July 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1994 decision of Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) which denied veteran's claim 
seeking waiver of recovery of an overpayment of pension 
benefits, on the basis of a finding of bad faith and 
misrepresentation.  


REMAND

On preliminary review of the record the Board observes that 
in February 1995 the veteran appeared and testified before 
the Committee.  Subsequently he submitted pertinent evidence 
in the form of a statement signed by his son.  In July 1995 
the veteran's pension benefits were reinstated for the period 
at issue although apparently at a lower rate than was paid to 
him originally.  The record does not reflect any action by 
the Committee or supplemental statement of the case with 
regard to the evidence and developments described above.  Nor 
has it been shown that there was any adjustment in the amount 
of the overpayment.  Accordingly the case must be returned to 
the RO for referral for an additional decision by the 
Committee on the issue of waiver and if appropriate 
preparation of a supplemental statement of the case prior to 
appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided an audit of the 
veteran's account which includes clear 
and complete information as to how the 
overpayment was created.  Specifically, 
the audit should indicate the period of 
time over which the overpayment was 
created, the amounts due on a monthly 
basis during the period of the 
overpayment, and the amounts actually 
paid.  The audit must clearly set forth 
the basis for each change in the 
calculation of countable income, and each 
resulting change in the rate of monthly 
pension benefit due.  Any resulting 
overpayment of benefits should be 
specified for the record.

2.  Thereafter, the Committee should 
reconsider the veteran's request for 
waiver of recovery of any remaining 
overpayment to include a determination 
regarding fraud, misrepresentation and 
bad faith, and if appropriate, 
application of the standard of equity and 
good conscience to the facts in this 
case.  

3.  If the claim continues to be denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be given the applicable time 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims  for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1996) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998). 

- 4 -


